Case 5:19-cv-00036-RWS Document 278 Filed 04/14/20 Page 1 of 8 PageID #: 9969




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                            TEXARKANA DIVISION

MAXELL, LTD.,
                                           Civil Action NO. 5:19-cv-00036-RWS
                Plaintiff

      v.                                   JURY TRIAL DEMANDED

APPLE INC.,

                Defendant.



     APPLE INC.’S REPLY IN SUPPORT OF ITS MOTION TO STAY PENDING
    DETERMINATION OF INTER PARTES REVIEW OF THE PATENTS-IN-SUIT
Case 5:19-cv-00036-RWS Document 278 Filed 04/14/20 Page 2 of 8 PageID #: 9970




I.     INTRODUCTION

       Maxell’s Opposition presents no factual or legal contradiction to the conclusion that a

stay is plainly warranted. Maxell does not practice the Asserted Patents, and its opposition

presents no evidence from which this Court could conclude that a stay would cause it any

prejudice whatsoever. The case is still early—fact depositions are ongoing and trial is months

away, and Maxell castigating Apple for COVID-19 delays, while irrelevant, is rich given that it

was Maxell that asked to postpone depositions. And finally, even Maxell’s IPR statistics show

that at least some case simplification is nearly guaranteed. Thus, a stay is appropriate.

II.    MAXELL WILL SUFFER NO UNDUE PREJUDICE OR TACTICAL
       DISADVANTAGE

       Maxell does not compete with Apple, nor does it allege it practices any Asserted Patent.

D.I. 267, Opp. at 2. Because the parties would try whatever remains of Maxell’s claims after

IPR concludes, a stay would not “avoid a fair trial” as Maxell repeatedly asserts. Id. at 1, 3, 4, 6,

9, 13. The only way the parties would “avoid” a trial is if the PTAB invalidated all asserted

claims—confirming a trial never should have occurred in the first place. Maxell baldly asserts

that monetary damages are insufficient (id.), but it has not sought a preliminary injunction and

has no basis to seek a permanent injunction; this “belie[s] its claims that it will be unduly

prejudiced by a stay.” See VirtualAgility Inc. v. Salesforce.com, Inc., 759 F.3d 1307, 1318-20

(Fed. Cir. 2014). Maxell complains that a stay would prevent “timely enforcement” of its patent

rights, but that excuse is “too generic” to defeat Apple’s motion and avoid a stay. Realtime

Data, LLC v. Rackspace US, Inc., 2017 WL 772654, at *4 (E.D. Tex. Feb. 28, 2017).

       Maxell’s generic claim of “undue prejudice” is equally baseless and is unsubstantiated

attorney argument that deserves no attention. See, e.g., Ericsson Inc. v. TCL Commc’n Tech.

Holdings, Ltd., No. 2:15-CV-00011-RSP, 2016 WL 1162162, at *2 (E.D. Tex. Mar. 23, 2016)



                                                  1
Case 5:19-cv-00036-RWS Document 278 Filed 04/14/20 Page 3 of 8 PageID #: 9971




(“[a]bsent a showing of any specific prejudice” there is no “undue prejudice” preventing a stay);

Finjan, Inc. v. Symantec Corp., 139 F. Supp. 3d 1032, 1038 (N.D. Cal. 2015) (offering “nothing

but attorney argument” will not establish “undue prejudice” defeating a stay); Prime Focus

Creative Servs. Canada Inc. v. Legend3D, Inc., No. CV-15-2340-MWF, 2015 WL 12746207, at

*6 (C.D. Cal. Sept. 23, 2015) (staying case where plaintiff did not “substantiate its undue

prejudice assertion with any evidence of the potential competitive injury”). Similarly, Maxell’s

unsubstantiated claim that its licensees will suffer prejudice also cannot defeat a stay.

Transocean Offshore Deepwater Drilling, Inc. v. Seadrill Am., Inc., No. CIV.A. H-15-144, 2015

WL 6394436, at *2-3 (S.D. Tex. Oct. 22, 2015) (rejecting argument that a stay would prejudice a

patentee’s licensees because patentee presented no evidence of such prejudice).

        Maxell argues that Apple “unreasonabl[y] delay[ed]” its IPR filings, but this

misrepresents the facts—Apple diligently prepared and filed all ten of its IPRs against the

Asserted Patents. Apple only learned of Maxell’s 90 originally-asserted claims in June 2019 and

timely prepared its invalidity contentions for those claims by August 2019. As ordered by the

Court, Maxell narrowed its claims to 40 in November 2019, and Apple then evaluated and

identified prior art appropriate for IPR for each of those claims, engaged and coordinated with

technical experts, and drafted and filed IPRs—all within four and a half months. This is simply

not a record on which Maxell can credibly claim that it has suffered undue prejudice or tactical

disadvantage. Opp. at 3-4, 8-9; see also, e.g., Software Rights Archive, LLC v. Facebook, Inc.,

No. 12–3970, 2013 WL 5225522, at *6 (N.D. Cal. Sept. 17, 2013) (staying case where defendant

filed IPRs four months after plaintiff identified asserted claims). Maxell has not otherwise

identified, and cannot identify, any undue prejudice or tactical disadvantage from a stay. Thus,

this factor favors a stay.




                                                  2
Case 5:19-cv-00036-RWS Document 278 Filed 04/14/20 Page 4 of 8 PageID #: 9972




III.    THE PROCEEDINGS HAVE NOT REACHED AN ADVANCED STAGE AND
        DISCOVERY IS NOT YET COMPLETE

        Contrary to Maxell’s argument, the relevant time to measure the “stage of litigation”

under this factor is the time Apple moved to stay, not some later point. VirtualAgility, 759 F.3d

at 1316. At the time Apple filed its motion, fact depositions were ongoing, expert discovery had

not begun, and trial was months away. Opp. at 5. By the time this motion is fully briefed, fact

depositions will still be ongoing, expert discovery still will not have started, and trial still will be

months away.

        In its haste to repeat the tiresome trope about Apple’s “discovery misconduct” and claim

that it necessitated schedule changes, Maxell contradicts what it has already told the Court. It

was Maxell that actually pressed to amend the schedule: it complained that “video depositions”

were “all but impossible,” and explained that travel restrictions on its counsel and experts

necessitated the change. D.I. 231 at 4-5. Apple accommodated Maxell’s request even though it

believed these depositions could have proceeded remotely. Id. at 3-4. Maxell’s accusation that

Apple “manipulate[d] the schedule” is misplaced, at best, and misleading, at worst. Opp. at 6.

        Relatedly, the resources Maxell has allegedly expended in the litigation are of no moment

to this factor or to the Court’s consideration of a stay. See Versata Software, Inc. v. Callidus

Software, Inc., 771 F.3d 1368 (Fed. Cir. 2014) (“the district court clearly erred in evaluating the

burden-of-litigation factor exclusively through [a] backward-looking lens” as “[t]he correct test

is one that focuses prospectively on the impact of the stay on the litigation, not on the past

actions of the parties”). Maxell cannot be heard to complain about litigation expense when it

was the party that brought this case and chose to assert an unreasonably large number of patents

and claims against thousands of different combinations of products and software versions.

        Notably, Maxell concedes that a stay now would avoid the parties’ “exchang[ing] pretrial



                                                   3
Case 5:19-cv-00036-RWS Document 278 Filed 04/14/20 Page 5 of 8 PageID #: 9973




disclosures and attend[ing] the hearing on dispositive motions” and making “significant

expenditures on pre-trial preparation.” Opp. at 6-7, 12-13. Such voluminous work remaining

actually favors a stay. Starting on the day when Apple filed this motion, which is the correct

date to analyze the stay factors, VirtualAgility, 759 F.3d at 1316, Maxell cannot dispute that “the

bulk of the expenses that the parties would incur … are still in the future.” NFC Techs. LLC v.

HTC Am., Inc., No. 2:13-CV-1058, 2015 WL 1069111, at *3 (E.D. Tex. Mar. 11, 2015).

IV.    THE STAY WILL LIKELY SIMPLIFY THIS CASE

       Maxell’s own statistics show that it is highly probable that the PTAB will institute at least

some of the IPRs and will hold at least some claims unpatentable, and thus that at least some

simplification will occur. See Opp. at 101; Mot. at 6-7. While true that the PTAB may deny

some of Apple’s IPR petitions, Maxell ignores that these same statistics show it likely that the

PTAB will institute most of Apple’s petitions and such proceedings will simplify the issues in

this case, even if all claims survive review. See Opp. at 9-11; Mot. at 5-9. And Maxell does not

dispute that even an IPR denial may lead to case simplification based on disclaimers made before

the PTAB. See Mot. at 7 (citing Aylus Networks, Inc. v. Apple Inc., 856 F.3d 1353, 1362 (Fed.

Cir. 2017)). Thus, it is highly probable that a stay will materially simplify this complex case.

       Maxell’s specious arguments about Apple’s future products is irrelevant to the case

simplification factor, which considers the likelihood that a stay would simplify the existing

disputes before the Court. See NFC, 2015 WL 1069111, at *2. Applying Maxell’s logic, no

court should ever stay a case because there is always some possibility that the case becomes

more complex during the stay from a hypothetical future dispute. In view of the overwhelming



1
 Maxell argues that 60% of prior IPRs filed against Maxell’s patents were denied institution.
Opp. at 10. Even assuming this to be correct, the likelihood that all 10 Apple IPR petitions being
denied institution is less than 1%.


                                                 4
Case 5:19-cv-00036-RWS Document 278 Filed 04/14/20 Page 6 of 8 PageID #: 9974




statistics demonstrating a high likelihood of case simplification for the disputes currently before

the Court, this factor favors a stay.

V.      SHOULD THE COURT DENY A PRE-INSTITUTION STAY, APPLE’S MOTION
        SHOULD BE DENIED WITHOUT PREJUDICE

        Maxell’s arguments for a denial with prejudice are unsupported, and are inconsistent with

the practice of this District. Courts in this district have stayed cases pending IPRs well into the

pre-trial process. See, e.g., Image Processing Techns., LLC v. Samsung Electronics Co., Ltd.,

No. 2:16-cv-505-JRG, D.I. 265 (E.D. Tex. Oct. 3, 2017) (scheduling trial for November 13,

2017); D.I. 306 (E.D. Tex. Oct. 25, 2017) (staying case pending IPRs a week after completion of

Pretrial Conference and three weeks before trial). Indeed, the significant expenditures and

resources the parties and the Court will expend over the next few months demonstrate the

efficiencies to be gained by granting Apple’s motion for a stay. Opp. at 12-13. These same

considerations support Apple’s request for expedited briefing when institution decisions issue, in

the event the Court denies a stay beforehand. A stay at the time of institution, and expedited

briefing on the issue, would present another opportunity for both the Court and the parties to

conserve significant resources in the pretrial period. See Armor All/STP Prod. Co. v. Aerospace

Commc’ns Holdings Co., 2016 WL 6397269, at *4 (E.D. Tex. Oct. 28, 2016).

VI.     CONCLUSION

        Apple respectfully requests the Court grant Apple’s Motion to Stay.




                                                  5
Case 5:19-cv-00036-RWS Document 278 Filed 04/14/20 Page 7 of 8 PageID #: 9975




 DATED: April 14, 2020                    Respectfully submitted,

                                          /s/ Luann L. Simmons
                                          Luann L. Simmons (Pro Hac Vice)
                                          lsimmons@omm.com
                                          O’MELVENY & MYERS LLP
                                          Two Embarcadero Center
                                          28th Floor
                                          San Francisco, CA 94111
                                          Telephone: 415-984-8700
                                          Facsimile: 415-984-8701

                                          Xin-Yi Zhou (Pro Hac Vice)
                                          vzhou@omm.com
                                          O’MELVENY & MYERS LLP
                                          400 S. Hope Street
                                          Los Angeles, CA 90071
                                          Telephone: 213-430-6000
                                          Facsimile: 213-430-6407

                                          Laura Bayne Gore (Pro Hac Vice)
                                          lbayne@omm.com
                                          O’MELVENY & MYERS LLP
                                          Times Square Tower, 7 Times Square
                                          New York, NY 10036
                                          Telephone: 212-326-2000
                                          Facsimile: 212-326-2061

                                          Melissa R. Smith (TX #24001351)
                                          melissa@gilliamsmithlaw.com
                                          GILLIAM & SMITH, LLP
                                          303 South Washington Avenue
                                          Marshall, Texas 75670
                                          Telephone: (903) 934-8450
                                          Facsimile: (903) 934-9257

                                          Attorneys for Defendant Apple Inc.




                                      6
Case 5:19-cv-00036-RWS Document 278 Filed 04/14/20 Page 8 of 8 PageID #: 9976




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3) on April 14, 2020.

                                          /s/ Melissa R. Smith
                                             Melissa R. Smith




                                                7
